Title: Statement of Account with Isaac Cooper, 29 June 1804
From: Cooper, Isaac
To: Jefferson, Thomas


          
            Washington 29th June 1804
          
          His Excellency Mr Jefferson
          
            
              Bot of Isaac Cooper
            
            
              
              Dolls
            
            
              one Dozen gilt frames with Glass
              12    
            
            
              one square Glass 26 by 19
                2.50
            
            
              two Boxes & Packing  do
                1    
            
            
              
              15.50100
            
          
          
        